Citation Nr: 1403034	
Decision Date: 01/24/14    Archive Date: 01/31/14

DOCKET NO.  11-07 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to an initial compensable rating for condylomata (also referred to as genital warts). 


REPRESENTATION

Appellant represented by:	Minnesota Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel 


INTRODUCTION

The Appellant, who is also the Veteran, had active duty service from May 1971 to April 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota. 

The Veteran testified at an September 2012 videoconference hearing before the undersigned Veterans Law Judge.  A complete transcript of the hearing is of record.   

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.

The RO denied the Veteran service connection for diabetes mellitus in a June 2010 rating decision. The Veteran did not perfect his appeal on that issue, so the Board does not have jurisdiction to address it.  It appears from his testimony that he is attempting to raise this claim again; it is REFERRED to the RO for appropriate action. 

The issues of increased rating for condylomata is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.




FINDING OF FACT

The Veteran's hypertension did not have onset in service or within one year of service and was not caused or aggravated by his active naval service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Law Governing Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  Generally, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition to the general service connection standard, claims may be granted on alternative bases including presumptive and secondary.  Certain chronic diseases, including hypertension, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  See 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  

Service connection on a secondary basis may be granted on a secondary basis, for a disability which is proximately due to or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the non-service-connected disease, will be service-connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  In the latter instance, the non-service-connected disease or injury is said to have been aggravated by the service-connected disease or injury.  38 C.F.R. § 3.310.  In cases of aggravation of a veteran's non-service-connected disability by a service-connected disability, the veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.322.

Analysis 

The Veteran seeks entitlement to service connection for hypertension.  The Veteran initially argued entitlement to service connection for hypertension due to Agent Orange exposure, but has since conceded its inapplicability to his claim.  At the hearing, the Veteran understood that he did not qualify for the Agent Orange presumption as a "blue water" veteran.   See 38 U.S.C.A. §  1116; 38 C.F.R. §§ 3.307, 3.309(e).  Moreover, hypertension is not a condition presumptively linked to Agent Orange exposure.  The record contains no credible evidence of actual exposure to Agent Orange, or evidence suggesting the Veteran's hypertension was caused by the alleged exposure. 

The Veteran also previously argued entitlement to service connection for hypertension on a secondary basis due to diabetes mellitus.  This argument has also proved moot since the Veteran is not service-connected for diabetes mellitus, and such claims may only be linked to service-connected disabilities.  The RO denied the Veteran service connection for diabetes mellitus in a June 2010 rating decision. The Veteran did not perfect his appeal on that issue.  

Accordingly, the has Board focused its attention on the Veteran's claim of service connection on direct and presumptive bases.   

While the evidentiary record clearly shows a current diagnosis of hypertension, the record is absent evidence of hypertension in service; a fact conceded by the Veteran.  The Veteran's service treatment records are negative for complaints of and/or treatment for hypertension.  During the Veteran's April 1971 enlistment exam, he had a blood pressure reading of 136/72, which is well within normal limits.  At the Veteran's separation exam, his blood pressure was even lower and still within normal limits at 118/68.  The Veteran's self-reported medical history made no mention of high blood pressure and in the Veteran's numerous sick call visits for a variety of medical issues, problems with high blood pressure were never mentioned.  At his September 2012 hearing, the Veteran testified that he was not diagnosed with hypertension until the mid 2000s, and was not diagnosed with hypertension at any time during service.  This fact is corroborated by the Veteran's post-service treatment records. 

Although the earliest post-service treatment records are from August 2002, the earliest records documenting elevated blood pressure levels or hypertension are from June 2006, more than 35 years after the Veteran's discharge from the Navy.   In June 2006, the Veteran was seen at a medical clinic where he was first diagnosed with hypertension and prescribed Benicar, a blood pressure medication.  

Based on the evidentiary record and conceded by the Veteran, hypertension has not been shown to have had its onset during active naval service or within a year thereafter.  There is no competent evidence suggesting a relationship between the hypertension diagnosed more than 30 years after service and the Veteran's period of military service.  Since hypertension is not a condition observable by lay evidence, there needs to be medical evidence indicating such a relationship is possible.  Accordingly, entitlement to service connection cannot be granted under any basis.  Due to the balance of evidence against the Veteran's claim, the benefit-of- the-doubt rule is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board now turns its attention to the issues of whether the VA met its duties to notify and assist the Veteran in his claim. 

VA's Duty to Notify and Assist

After review of the claims file, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions in this case with respect to the issue herein decided.  Regarding VA's duty to notify, the Veteran has not pled to prejudicial error with respect to the content or timing of the June 2010 VCAA notice or the March 2011 Statement of the Case and May 2012 Supplemental Statement of the Case.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 
The Board also fulfilled two duties when the undersigned VLJ conducted the Veteran's hearing.  The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the September 2012 Board hearing, the undersigned Veterans Law Judge specifically addressed the Veteran's claimed service-connected hypertension by asking the Veteran a series of questions to elicit pertinent information.  Additionally, the Veteran was also asked questions to determine whether additional relevant evidence existed that had not been obtained, such as whether he had recently received any treatment.  There is no indication that the Veteran was prejudiced in any way by the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error. 

Regarding VA's duty to assist, the VA obtained evidence pertaining to the Veteran's claim including service treatment records and post-service pertinent medical records.  In meeting this duty, the Board acknowledges that no VA examination was performed in connection with the Veteran's service connection claim.  However, the Board finds that the VA had no duty to provide an examination.  Since there is no in service injury or disease to which a competent medical opinion could relate the current disability, there is no reasonable possibility that a VA examination or opinion could aid in substantiating the current service connection claim.  See 38 U.S.C.A. § 5103A(a)(2) (VA "is not required to provide assistance to a claimant . . . if no reasonable possibility exists that such assistance would aid in substantiating the claim"); 38 C.F.R. § 3.159(d) (VA to discontinue assistance where there is "no reasonable possibility that further assistance would substantiate the claim").  

Since neither the Veteran nor his representative made the RO or Board aware of any other relevant evidence that would need to be obtained, the Board finds that no further development is required. 


ORDER

Service connection for hypertension is denied. 


REMAND

The Veteran is currently rated at 0 percent for his service connected condylomata (also referred to as genital warts).  Per the record, the warts form a rash that covers his penis during active periods (claimed once or twice a year).  As part of the rating process, the RO sent the Veteran for an examination of the affected area in February 2012.  Since the examination occurred during a non-active period, the examiner found no evidence of any rash in the groin area.  

Since that examination, the Veteran testified at a hearing, where he reported the expansion of the rash from the groin to the buttocks and back occurring one to two times per month.  In light of the Veteran's testimony, the Board finds an additional examination warranted.   Because of the intermittent nature of this disability and the Veteran's testimony that this disability is exacerbated by heat, the RO should take special care to schedule the examination during the summer months.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination of the Veteran's skin in June, July or August to evaluate the severity of his skin disability and to pinpoint all affected areas.   The examiner should also make note of other skin disabilities in addition to the genital warts.  The claims file should be made available for review.  The examination report should reflect that the examiner reviewed the entire claims file.

2.  Thereafter, the RO/AMC must readjudicate the issue on appeal.  If the benefit sought on appeal is not granted, the Veteran and representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto.

The Board also requests assistance from the Veteran in the development of his increased rating claim.  Because of the time it will take for the RO to schedule the Veteran for an examination, the Board recommends that the Veteran see a VA or private physician during an active period of the skin disability.  When seen by this physician, the Veteran should request that s/he assess the affected areas and identify the percentage of the affected areas when compared to the Veteran's entire body.    

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


